--------------------------------------------------------------------------------


Technical Services Agreement


by and among


Zhejiang Joinan Lighting Co., Ltd.


Jiangshan Greenworld Photoelectricity Consulting Co., Ltd.


and


The Shareholders of Zhejiang Joinan Lighting Co., Ltd.


May 6, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
Technical Services Agreement
 
This Technical Services Agreement (“this Agreement”) is entered into on  May 6,
2011  by the following Parties:


(1)
Zhejiang Joinan Lighting Co., Ltd. (hereinafter called “Party A”) is a limited
liability company, duly incorporated in Jiangshan, the People’s Republic of
China (“PRC”) whose legal address is: 18, Xing Gong Seventh Road, Shangyu,
Jiangshan.



(1)
Jiangshan Greenworld Photoelectricity Consulting Co., Ltd. (hereinafter referred
to as “Party B”), a wholly foreign owned enterprise (“WFOE”) to be  incorporated
in Jiangshan,Zhejiang , PRC, whose legal address is: 18-3, Xing Gong Seventh
Road, Shangyu, Jiangshan.



(3) 
The shareholders of Zhejiang Joinan Lighting Co., Ltd. (hereinafter collectively
called “Shareholders”), as follows:



Name of the
Shareholders
 
Shareholding
Ratio %
   
ID Card No.
 
Contact
Address
Lixia Wang
    45 %   360424197404070010    
Jiangtu Zhu
    27 %   320311196611111277    
Huanyong Wang
    20 %   332624196308020032    
Tianhui Liu
    8 %   362133197612023333    



(Party A, Party B and Shareholders are referred to collectively in this
Agreement as the “Parties”, and individually as “a Party” or “each Party”.)


WHEREAS:


(1)
Shareholders collectively hold 100% of equity interests of Party A;



(2)
Party A’s business scope is as follows: manufacture and sales of lighting
facilities and variable voltage variable frequency inverter, as well as their
components, import and export goods;



(3)
Party B’s business scope is photoelectricity technical and enterprise management
consulting; and



(4)
The Parties agree that Party B provides Party A with technical services.

 
 
1

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
NOW THEREFORE, the Parties hereby agree through friendly negotiation as follows:
 
Article 1 Definition


1.1
“PRC” refers to the People’s Republic of China, for the purpose of this
Agreement, excluding the Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan Province；

1.2
“PRC Laws” refers to all PRC laws, administrative regulations and government
rules in effect;

1.3
“RMB” refers to the legal currency within the PRC;

1.4 
“Technical Service Fee” or “Consideration” refers to the consideration as
defined in Article 3.1 and paid to Party B by Party A.



Article 2 Contents of Technical Services


Party B shall provide to Party A the following technical services:


2.1
Party B shall select, purchase and update the proper software for finance
management for Party A at Party A’s expense in accordance with the practical
requirements for finance management, and Party B will conduct training on the
use of such software, and provide relevant consultancy services.



2.2
Party B shall select, purchase and update the proper software on human resource
management for Party A at Party A’s expense in accordance with the practical
requirements for human resource management, and Party B conduct training on the
use of such software, and provide relevant consultancy services.



2.3
Party B shall select, purchase and update the proper technology development
software and operation software for the Party A’s technology developments and
operations at Party A’s expense in accordance with the practical requirements
for technology development and conduct training on the use of such software, and
provide relevant consultancy services.



2.4
Party B shall provide other related computer systems and software to Party A at
Party A’s expense in accordance with the specific demands by Party A.



2.5
Party B shall seek qualified network service company to provide services to
Party A at Party A’s expense with respect to its application of domain name and
design of website, assist Party A in communication with the network service
company on the matters in relation to the domain name and website.



2.6
Party B shall facilitate the computers, server and other facilities for Party A
and at Party A’s expense in accordance with the requirements of Party A, and
make periodical maintenance on aforesaid facilities.

 
 
2

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
2.7
Party B shall provide research and development service to Party A in accordance
with the request of Party A, including but not limited to, software research and
development, software testing and software application.



2.8
Party B shall provide data analysis service to Party A in accordance with the
request of Party A, including but not limited to, data classification and
storage, data analysis and data search.



2.9
Party B shall provide technical consulting service to Party A in accordance with
the request of Party A, including but not limited, technical strategic
consulting and technology development consulting and analysis.



2.10 
Party B shall conduct training for Party A’s technical staff. In the event of
technical problems of Party A, e.g. hardware errors or hardware break-down,
Party B shall designate relevant staff to work on-site assisting Party A to
resolve such problems when necessary. Party B shall also be responsible for
hardware maintenance service of Party A’s servers, computers and other
technological facilities.



Article 3 Technical Service Fee


3.1
The Parties agree that, with respect to the services provided by Party B to
Party A under this Agreement, Party B shall be entitled to charge Party A a
quarterly service fee in an amount equivalent to Party A’s total amount of
operational income of such quarter (the "Technical Service Fee").



Article 4 Warranties and Undertakings by Party A


4.1
Within the term of this Agreement, Party B shall be an exclusive service
provider consigned by Party A to provide the services as set forth in Article 2
hereunder, and Party A shall not consign any other entities to provide Party A
(including its branches and subsidiaries) with any services identical to or
similar with those services provided in Article 2 hereunder.



4.2
Party A shall provide Party B with all the information at the request of Party B
which is necessary for Party B to provide the services as set forth in Article 2
hereunder, and shall be responsible for the authenticity and efficiency of such
information.



4.3
Party A shall fully cooperate with Party B, and provide assistance and
convenience to Party B for its on-site working, and shall not hinder Party B in
providing services as set forth in Article 2 hereunder.



4.4
Party A shall promptly make full payment of the Technical Services Fee, if any,
to Party B in accordance with the provisions hereunder.

 
 
3

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
4.5
Without the prior written consent by Party B, Party A shall not take any action
that would materially affect Party B’s rights and interests hereunder.



Article 5 Warranties and Undertakings by Party B


5.1
Party B shall take full advantage of its capacity and resources to provide the
services as stipulated in Article 2 hereunder.



5.2
Party B shall timely update and improve the technical services in accordance
with the actual condition and reasonable demands of Party A.



5.3
Party B shall accept any reasonable suggestions regarding hardware, software and
staff training from Party A during the course of providing services to Party A.



Article 6 Guaranty


To secure the performance of the obligations assumed by Party A hereunder,
Shareholders agree to pledge all of their equity interests in Party A to Party
B, and the Parties agree to execute the Equity Pledge Agreement with respect
thereto.


Article 7 Taxes and Expenses


The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and fees arising from the execution and performance of
this Agreement.


Article 8 Assignment of the Agreement


8.1
Party A shall not transfer part or all of its rights and obligations under this
Agreement to any third party without the prior written consent of Party B.



8.2
The Parties agree that Party B shall be entitled to transfer, at its own
discretion, any or all of its rights and obligations under this Agreement to any
third party upon a five (5)–day written notice to Party A.



Article 9 Liability of Breach


9.1
If Party A fails to duly pay the Technical Services Fee in accordance with the
provisions of Article 3 hereunder, then Party A shall pay the liquidated damage
amount per day equal to 0.03% of the unpaid consideration which falls due; if
any delay of payment amounts to ten(10) days, then Party B shall be entitled to
exercise the right of pledge under the Equity Pledge Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
9.2
If Party A violates its representations and warranties hereunder and fails to
redress such violation within ten (10) days upon receipt of written notice from
Party B, Party B shall be entitled to exercise the right of pledge under the
Equity Pledge Agreement.



9.3
If Party B does not fully perform its obligations and duties under this
Agreement, or is otherwise in default of any of its representations and
warranties hereunder, Party A shall be entitled to request Party B to redress
its default.



Article 10 Effectiveness, Modification and Cancellation


10.1
This Agreement shall take effect on the day of execution hereof, and the valid
term hereof shall  expire upon the day of completion of the acquisition of the
assets or the equity of Party A by Party B or its designated third party.



10.2
The modification of this Agreement shall not be effective unless a written
modification is signed by the Parties.



10.3
This Agreement shall not be terminated or canceled unless a written agreement is
signed by the Parties, provided that Party B may, by giving a thirty (30)- day
prior notice to the other Parties hereto, terminate this Agreement.

 
Article 11 Confidentiality


11.1
The negotiation, execution and articles of this Agreement and any information,
documents, data and all other materials (herein “Confidential Information”)
arising out of the implementation of this Agreement, shall be kept strictly
confidential by the Parties. Without the written approval by the other Parties,
none of the Parties shall disclose any Confidential Information to any third
party, but the following shall not be considered to be “Confidential
Information”:



 
(1)
The materials that are known by the general public (but not including the
materials disclosed by a Party receiving the materials in breach of this
Agreement); or

 
(2)
The materials required to be disclosed subject to the applicable laws or the
rules or provisions of any stock exchange.



The materials disclosed by each Party to its legal or financial consultants
relating the transactions under this Agreement, provided the legal or financial
consultants shall comply with the confidentiality provisions set forth in this
Section. The disclosure of the Confidential Information by staff, employed
institution, or consultants of any Party shall be deemed as the disclosure of
such Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the contract.
 
 
5

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
11.2
If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of this Article shall not be affected or impaired.



Article 12 Force Majeure


12.1
“Force Majeure” refers that any event that could not be foreseen, and could not
be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots;.



12.2
If an event of Force Majeure occurs, any of the Parties who is prevented from
performing its obligations under this Agreement by an event of Force
Majeure  shall notify the other Party without delay and within fifteen (15) days
of the event provide detailed information about and notarized documents
evidencing the event, shall take appropriate means to minimize or remove the
negative effects of Force Majeure  on the other Party and shall not assume the
liabilities for breaching this Agreement. While the Force Majeure is continuing,
the Party alleging breach may suspend her performance. The Parties shall keep on
performing this Agreement after the event of Force Majeure disappears.



Article 13 Governing Law and Dispute Resolution


13.1
The effectiveness, interpretation, implementation and dispute-resolution related
to this Agreement shall be governed under PRC Laws.



13.2
Any dispute arising out of this Agreement shall be resolved by the Parties
through friendly negotiation. If the Parties could not reach an agreement within
thirty (30) days since the dispute is brought forward, either Party may submit
the dispute to China International Economic and Trade Arbitration Commission in
Beijing for arbitration under its applicable rules. The arbitration should be
held in English. The arbitration award should be final and binding upon the
Parties.



13.3
During the process of dispute-resolution, the Parties shall continue to perform
other terms under this Agreement, except for provision of dispute resolution.



Article 14 Miscellaneous


14.1
The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous oral or written agreements and
understandings.

 
 
6

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
14.2
This Agreement shall bind and benefit the successor of each Party and the
transferee permitted hereunder with the same rights and obligations as if the
original parties hereof.



14.3
Any notice required to be given or delivered to the Parties hereunder shall be
in writing and delivered to the address as indicated below or such other address
or as such party may designate, in writing, from time to time. All notices shall
be deemed to have been given or delivered upon by personal delivery, fax and
registered air mail. It shall be deemed to be delivered upon: (1) registered air
mail: five (5) business days after deposit in the mail; (2) personal delivery or
fax: two (2) business days after transmission. If the notice is delivered by
fax, it should be confirmed by original through registered air mail or personal
delivery:



Party A
Contact person:Yang Xiaowen
Address: 18, Xing Gong Seventh Road, Shangyu, Jiangshan.
Tel: 0570-4352001
Fax:  0570-4352000


Party B
Contact person:Liu Chuanling
Address: 18-3, Xing Gong Seventh Road, Shangyu, Jiangshan.
Tel:
Fax:


The Representative designated by the Shareholders
Contact person: Liu Tianhui
Address: 18, Xing Gong Seventh Road, Shangyu, Jiangshan.
Tel:
Fax:


14.4
If any provision of this Agreement shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining portions shall not in
any way be affected or impaired thereby. In such event, the Parties shall use
best efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which effects the parties original intention to the
largest extent.



14.5
This Agreement is executed in six (6) copies with each party holding one copy,
and each of the copies shall be equally valid and authentic.



[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 
 
Technical Service Agreement

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered as of the date as written above.


Party A


Zhejiang Joinan Lighting Co., Ltd.


Legal Representative: Zhu Jiangtu


Signature & Seal: _____________________________


Party B


Jiangshan Greenworld Photoelectricity Consulting Co., Ltd.


Legal Representative: Liu Chuanling


Signature & Seal: ______________________________
 
The Shareholders of Zhejiang Joinan Lighting Co., Ltd.


Wang Lixia: ______________________


Zhu Jiangtu: ______________________


Wang Huanyong: ______________________


Liu Tianhui: ______________________


 
8

--------------------------------------------------------------------------------

 